       Case 2:18-cv-09439-JAK-AS Document 31 Filed 02/20/19 Page 1 of 4 Page ID #:534
INITED STATES DISTRICT COURT
 CENTRAL DISTRICT (~F CALIFORNfA
       OFFICE 4F THE CLERK
X55 EAST TEMPLE STREET, ROOM 180
  LOS ANGELES, CALIFORNIA 90012

       OFFICIAL BUSINESS                                                                                                 ~,
                                                                                                         ~ ~             ~
                                                                                                         .
                                                                                                         ~~ ~.
                                                                                                         .     m         ~,
                                                                                                                         ~
                                                                                                               ~,        ~
                                                                                                         `
                                                                                                         ~~~em u
                                                                                                         ~~~:            ~p
                                                                                                         ~~              ~~
                                                                                                         ~~ w            ~=
                                                                                                                         ~,
                                                                                                         ~~              ~~
                                                                                                                         ~
                                                                                                           ~,            ~.
                                                                                                           ~-            ~r -~
                                                                                                                         ~m wy
                                                                                                                         ~~
                                                                                                           w~            ~'
                                                                                                          ~.~                —
                                                                                                                         ~+ ~:
                                                                                                          ~~~            ~—
                                                                                                                         ~~
                                                                                                          ,~~            ~
                                                                                                          ~~-            ~'
                                                                                                                         ~+
                                                                                                                         ~w
                                                                                                            ~            ~—
                                                                                                                         ~
                                                                                                            ~            ~,.
                                                                                                            ~,            a,
                                                                                                                         ~a



                                                                                                             ,
                                                                                                                     --




 a~
 ~-~
:~~:                                            "~
  .~                                                                     ~_,
q~4                                   f   .~.




~~~~                                                 ~~~~~,.~a ~e                          o~~~
4~
                                                 ~~~                         F~~.~°a~c~ ~
                                                                    G~~a~ ~_S.p~`
~~                                                                                      2Q\g
pa
                                                                               FED 2~,          vFo~;~
                                                                                 C~~`~'~P, ~ 4~ GP Opp

                                                                      EY
t,~
.
r
                                                                                                                    ~~,..;
E~~
~~                                                                                                          ~        .~
                                                                                                                      r, .

F~
~a                                                                                                                  ,~. ~.
                                                                                                                    ~~
Case 2:18-cv-09439-JAK-AS Document 31 Filed 02/20/19 Page 2 of 4 Page ID #:535


Case: 2:18cv9439   Doc: 28




Melba Jean Spencer
11111 Jefferson Boulevard
Culver City, CA 90230
Case 2:18-cv-09439-JAK-AS Document 31 Filed 02/20/19 Page 3 of 4 Page ID #:536

  MIME-Version:l.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
  Message-Id:<26915021@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-09439-JAK-AS Melba
  Jean Spencer v. Advance Mortgage Corporation, et al Deficiency in Electronically Filed Documents
 (G-112A) -optional html form Content-Type: text/html

  This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
  RESPOND to this e-mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Jud►cial Conference of the United States policy
  permits attorneys of record and parties in a case (including pro se litigants) to receive one free
  electronic copy of all documents filed electronically, if receipt is required by law or directed by
  the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
  each document during this first viewing. However, if the referenced document is a transcript, the
  free copy and 30 page limit do not apply.

                                UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA

  Notice of Electronic Filing
  The following transaction was entered on l/10/2019 at 9:47 AM PST and filed on 1/8/2019

   Case Name:              Melba Jean Spencer v. Advance Mortgage Corparation, et al

   Case Number:            2:18-cv-09439-JAK-AS

   Filer:

   Document Number:        28


 Docket Text:
 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE: Reply (Motion
 related)[23], Proof of Service (subsequent documents)[26], Proof of Service (subsequent
 documents)[24]. The following errors) was/were found: Incorrect event selected. Correct event
 to be used is Motions &Related Filings: Applications/Ex Parte Applications/Motions/Petitions.
 Title page is missing documents 24 & 26.. In response to this notice, the Court may: (1) order an
 amended or correct document to be filed; (2) order the document stricken; or (3) take other
 action as the Court deems appropriate. You need not take any action in response to this notice
 unless and until the Court directs you to do so. (bp)

 2:18-cv-09439-JAK-AS Notice has been electronically mailed to:
 Julie Ann Choi dmarcus@wedgewood-inc.com, jchoi@wedgewood-inc.com,
 aguisinger@ wedgewood-inc.com
 Elaine Yang dmarcus@wedgewood-inc.com, eyang@wedgewood-inc.com
 Jeremy Tsvi Katz jtk@severson.com, ljt@severson.com, jmc@severson.com, spv@severson.com
 Seth Philip Cox dmarcus@wedgewood-inc.com, scox@wedgewood-inc.com
 2:18-cv-09439-JAK-AS Notice has been delivered by First Class U. S. Mail or by other means
 BY THE FILER to
 Melba Jean Spencer
 11111 Jefferson Boulevard
 Culver City CA 90230
      Case 2:18-cv-09439-JAK-AS Document 31 Filed 02/20/19 Page 4 of 4 Page ID #:537
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
Melba Jean Spencer                                                       CASE NUMBER

                                                                                            2:18-cv-9439-JAK(ASx)
                                                           PLAINTIFFS)
                                     V.
Advance Mortgage Corporation, et al
                                                                               NOTICE TO FILER OF DEFICIENCIES IN
                                                                               ELECTRONICALLY FILED DOCUMENTS
                                                         DEFENDANTS).

PLEASE TAKE NOTICE:
The following problems) have been found with your electronically filed document:

          January 3, 2019                          23, 24, 26                Notice of Motion to Dismiss Complaint /Proof of
          Date Filed                                   Doc. No.              Tide of Doc.                          Service

ERRORS WITH DOCUMENT
    ❑        A Certificate of Good Standing is not attached to the pro hac vice application
    ❑        Caption of document is incomplete/incorrect
             Case is closed
    ❑        Case number is incorrect or missing
             Document linked incorrectly to the wrong document/docket entry
             Document submitted in the wrong case
             Hearing information is missing,incorrect, or not timely
             Incorrect document is attached to the docket entry
    ✓
    ~        Incorrect event selected. Correct event to be used is Motions &Related Filings: Applications/Ex Parte
    ❑        Leave of court required for filing                           Document #23 - Applications/Motions/Petitions
    ❑        Proposed  document   was not  submitted as separate  attachment
    ❑
    ✓        Title page is missing documents 24 & 26
    ❑        F.R.Civ.P 15 Amended pleading is untimely
    ❑        Local Rule 7.1-1 No Notice of Interested Parties and/or no copies
    ❑        Local Rule 7-19.1 Notice to other parties of ex parte application lacking
    ❑        Local Rule 11-6 Memorandum/brief exceeds 25 pages
    ❑        Local Rule 11-8 Memorandum/brief exceeding 10 pages shall contain table of contents
    ❑        Local Rule 19-1 Complaint/Petition includes more than 10 Does or fictitiously named parties
    ❑        Local Rule 56-1 Statement of uncontroverted facts and/or proposed judgment lacking
    ❑        Local Rule 56-2 Statement of genuine disputes of material fact lacking
    ❑        Other:




 Note:     In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2)order the
           document stricken; or 3)take other action as the Court deems appropriate. You need not take any action in response to
           this notice unless and until the Court directs you to do so.
                                                                            Clerk, U.S. District Court


Dated: January 8, 2019                                                            By: Brent_Pacillas@cacd.uscourts.gov
                                                                                            Deputy Clerk
cc: Assigned llistrict Judge and/or Magistrate Judge

               Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders,and applicable forms.

G-112A (10/13)                     IQOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
